Case 1:20-ap-01065-VK   Doc 25 Filed 07/29/20 Entered 07/29/20 21:15:42   Desc
                         Main Document    Page 1 of 7
Case 1:20-ap-01065-VK   Doc 25 Filed 07/29/20 Entered 07/29/20 21:15:42   Desc
                         Main Document    Page 2 of 7
Case 1:20-ap-01065-VK   Doc 25 Filed 07/29/20 Entered 07/29/20 21:15:42   Desc
                         Main Document    Page 3 of 7
Case 1:20-ap-01065-VK   Doc 25 Filed 07/29/20 Entered 07/29/20 21:15:42   Desc
                         Main Document    Page 4 of 7
Case 1:20-ap-01065-VK   Doc 25 Filed 07/29/20 Entered 07/29/20 21:15:42   Desc
                         Main Document    Page 5 of 7
Case 1:20-ap-01065-VK   Doc 25 Filed 07/29/20 Entered 07/29/20 21:15:42   Desc
                         Main Document    Page 6 of 7
Case 1:20-ap-01065-VK   Doc 25 Filed 07/29/20 Entered 07/29/20 21:15:42   Desc
                         Main Document    Page 7 of 7
